    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 1 of 16 PageID #:1951



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

United States of America for use and benefit of
A&C Construction & Installation. CO. WLL,
                                                      Case No. 1:17-cv-04307
                       Plaintiff,
                                                      Assigned Judge:
         v.                                           Harry D. Leinenweber

Zurich American Insurance Company and The             Designated Magistrate Judge:
Insurance Company of the State of                     Marie Valdez
Pennsylvania,

                       Defendants.


 DEFENDANTS’ STATUS REPORT REGARDING PENDING MOTIONS IN LIEU OF
                      JOINT REPORT (DKT. 87)

         On October 31, 2018, in response to Defendants’ suggestion that several outstanding

discovery disputes be referred to Magistrate Valdez for resolution, the Court instructed the

parties to submit a joint status report regarding the four motions currently pending. (Dkt. 87).

After repeated attempts to confer on the language and format of a joint submission, the parties

have been unable to prepare an acceptable joint report and therefore Defendants submit this

separate statement in order to comply with the Court’s November 14, 2018 deadline.

         Plaintiff’s unwillingness to agree on even the format of a joint report on the status of

pending motions is telling, and Defendants’ arguments herein weigh in favor of assigning a

Magistrate to supervise discovery in this case. While not wanting to waste an inordinate amount

of the Court’s time on this dispute, the history of how we got here is instructive.

         By agreement, Defendants prepared an initial draft of the joint statement and on

November 8, 2018, Defendants sent counsel for Plaintiff the document attached hereto as

Exhibit 1; see also Exhibit 2, B. Owen Transmittal Email, Nov. 8, 2018. That document

included a location for “Plaintiff’s position,” and A&C’s counsel responded that A&C would



                                                  1
010-8694-9808/1/AMERICAS
    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 2 of 16 PageID #:1952



“add our positions.” This is consistent with the Court’s order requesting “a joint status report

regarding all pending motions.” (Dkt. 87). Further, Defendants’ proposal set forth Defendants’

position on each of its three pending motions in chronological order (Docs. 44, 79 and 84) and

asked Plaintiff to insert its responses and also to prepare its proposed statement regarding

Plaintiff’s motion to strike (Dkt. 81), to which Defendants would then respond.

         On November 13, 2018, one day before the parties were to submit their joint report,

counsel for Plaintiff circulated a rewrite of the initial draft that was “joint” in name only. Rather

than complying with this Court’s clear instruction, Plaintiff’s rewrite (attached hereto as Exhibit

3) put its own arguments on all four pending motions into the first eight pages of the document

and attached Defendants’ prior draft at the back. In other words, Plaintiff’s proposal was two

separate statements contained in the same document, rather than a true joint report, and it

attempted to lead with Plaintiff’s positions even though three of the four disputes were raised by

Defendants. As counsel for Defendants attempted to explain to Plaintiff’s counsel, a joint

submission regarding pending motions should fairly present the arguments raised by the motion

first, followed by the respondent’s position. And the issues should be addressed in chronological

order to appraise the Court of “pending motions.” (Dkt. 87). Plaintiff’s proposal attempts to flip

that organization on its head, which can only confuse the issues presented in Defendants’ three

discrete, properly briefed and noticed motions. Defendants could simply not agree to prejudice

their valid motions by agreeing to the intentionally confusing format Plaintiff insisted upon.

                                  DEFENDANTS’ STATUS REPORT

         Discovery is at a standstill because A&C cannot produce a 30(b)(6) witness for a

deposition noticed in March. A&C refuses to produce the witness who signed its responses to the

Sureties’ First Written Discovery—A&C Executive Manager, Joseph Hakmeh. Instead, A&C




                                                 2
010-8694-9808/1/AMERICAS
    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 3 of 16 PageID #:1953



insists that its witness who cannot come to the United States is the only properly designated

witness, and that A&C should not be required to cover the costs of deposing that witness outside

of this jurisdiction. Contrary to Plaintiff’s representations, discovery deadlines have previously

been set in this matter, but they have been vacated because Plaintiff has not produced a witness

and only last month produced the bulk of its documents.

         As mentioned above, on October 31, 2018, this Court requested a “joint status report

regarding all pending motions.” (Dkt. 87). Defendants provided Plaintiff a draft of the Status

Report one week in advance. Plaintiff’s provided Defendants its status report the night before

this filing was due. Citing no case law or rule (unless A&C adds it in today immediately before

filing), A&C’s “status report” addresses numerous issues other than the pending motions. A&C’s

approach—addressing issues that fall outside the scope of the Court’s Order on the eve of

filing—prejudices the Sureties and violates this Court’s Order. Defendants limit their Status

Report to “pending motions.” (Dkt. 87.)

            I.    Defendants’ Motion to Compel Organization Deponent or In the Alternative
                  for Sanctions (Dkt. 44).

         A&C cannot designate an individual to testify in this Court about its $8,000,000 claim.

In response, A&C suggests that it can someday, and that the Sureties must simply wait however

long it takes for A&C to produce a single Rule 30(b)(6) witness. It’s been eight months since the

Defendants noticed the deposition, and over one year since A&C filed its lawsuit. A&C cites no

precedent for the notion that a Defendant is required to wait for Plaintiff’s convenience (or

stipulate to unacceptable alternatives) for the Plaintiff to produce a witness who can testify to the

basic facts of its claim. See Monetti, S.P.A. v. Anchor Hocking Corp., No. 87 C 9594, 1992 U.S.

Dist. LEXIS 5666, *7 (N.D. Ill. April 7, 1992) (Leinenweber, J.) (compelling plaintiff to produce

witness for a Rule 30(b)(6) deposition “within 14 days of this order”; opining: “Plaintiff has



                                                 3
010-8694-9808/1/AMERICAS
    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 4 of 16 PageID #:1954



elected to bring suit in this district and will not be heard now to complain that traveling here is

burdensome.”).

         The Sureties request an order excluding A&C’s Rule 30(b)(6) testimony. If that sanction

is not awarded, A&C should bear all the costs associated with making its witness available in

person in a foreign jurisdiction.

                       a. The Sureties’ seek an order compelling a witness to testify in this Court,
                          appropriate sanctions, or cost shifting.

         The Sureties noticed A&C’s Rule 30(b)(6) deposition on March 8, 2018, and scheduled

the deposition for April 10, 2018. (Dkt. 44-1, letter coordinating deposition). A&C failed to

produce a witness, and the Sureties moved to compel A&C’s compliance with Rule 30(b)(6) on

April 24, 2018. (Dkt. 44). A&C has not responded to the Sureties’ Motion, but it previously

represented that it would make a deponent available in “mid-May.” That date came and went, as

did subsequent tentatively scheduled deposition dates. Notably too, A&C opposed A&C’s

request for a stay but failed to mention that its witness is unavailable until after this Court ruled

on that issue. A&C contends that issues with its witness’s ability to obtain a travel visa have been

responsible for the nearly eight month delay in producing a company witness.

         It is now November 2018 and A&C recently confirmed that it is unable to bring a single

witness to the United States to testify to any of the noticed topics. (See Dkt. 44-2, Sureties Rule

30(b)(6) notice). In an email on October 26, 2018, A&C represented that the “U.S. Embassy in

Lebanon still has not issued a visa for A&C’s representative deponent, Jean Louis Cardahi. We

believe this could be because he is a person of political interest (having previously served as the

Minister of Telecommunications of Lebanon, among other positions).” Exhibit 4, Oct. 25, 2018

Email from Abe Moore to Defendants. A&C refuses to designate a witness other than Jean Louis

Cardahi, its Managing Partner, even though other employees were actively involved in the



                                                   4
010-8694-9808/1/AMERICAS
    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 5 of 16 PageID #:1955



project and contracts at issue. In fact, A&C Executive Manager, Joseph Hakmeh verified A&C’s

Responses to the Sureties’ First Set of Interrogatories. Those Interrogatories overlap significantly

with the issues noticed in the Sureties’ 30(b)(6) notice. (The first noticed issue for the Rule

30(b)(6) is “A&C’s answers to interrogatories in this case.”) And in verifying those Interrogatory

responses, Mr. Hakmeh indicated that he and other employees—not Jean-Louis Cardahi—are the

appropriate witnesses for a 30(b)(6) deposition:

                  I, Joseph Hakmeh, declare that I am Executive Manager for A&C
                  Construction & Installation Co., WLL (“A&C”) and authorized to
                  make this Verification on behalf of A&C. I have read A&C’s
                  Answers and Objections to Defendants’ First Set of
                  Interrogatories. The A&C employees who have provided
                  information set forth in A&C’s answers have confirmed to me that
                  they believe such information to be true based upon their inquiries
                  and research.

         In any event, A&C’s refusal to consider a witness other than the unavailable Mr. Cardahi

means that it cannot meet the requirements of Rule 30(b)(6) and “designate one or more

officers . . . to testify on its behalf.” Fed. R. Civ. P. 30(b)(6).

         A&C seeks over $8,000,000 for work it allegedly performed. A&C produced hundreds-

of-thousands of pages of disorganized documents, many of which contradict A&C’s contention

that it performed work and didn’t get paid. As a result, this case largely turns on A&C’s

credibility. Cf. United States ex rel. Ascher Bros. Co. v. Am Home Assur. Co. No. 98 C 0995,

2003 U.S. Dist. LEXIS 21388, *44 (March 18, 2003 N.D. Ill. 2003) (crediting subcontractor’s

testimony as “credible”). The notion that A&C—the party who filed this lawsuit in this Court—

cannot make a single witness available to testify in person undermines the “strong preference of

Anglo-American courts for live testimony, especially in a case that turns on the credibility of

testimony contradicted by other witnesses.” Griman v. Makousky, 76 F.3d 151, 153 (7th Cir.

1996) (holding that no “exceptional circumstances” existed excusing plaintiff’s failure to provide



                                                     5
010-8694-9808/1/AMERICAS
    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 6 of 16 PageID #:1956



live testimony where plaintiff asserted claim for damages); Fed. R. Civ. P. 32(4)(E) (deposition

testimony is only a substitute for live testimony in “exceptional circumstances . . . with due

regard to the importance of live testimony in open court”).

                            i. Exclusion of A&C’s testimony is the appropriate sanction.

         Given the importance of live testimony, the late stage of discovery in this case, and given

A&C’s over-6-month-long delay in making available a single witness, the appropriate sanction is

excluding this testimony. Put simply, A&C has failed to comply with Rule 30(b)(6) and the

appropriate sanction is exclusion. Fed. R. Civ. P. 37(b)(2)(A)(i) (where a party fails to obey an

order under Rule 30(b)(6) a sanction including “directing that matters embraced in the order . . .

be taken as established” is appropriate); see Musser v. Gentiva Health Servs., 356 F.3d 751, 758

(7th Cir. 2004) (explaining that “exclusion of non-disclosed evidence is automatic and

mandatory”). Since A&C cannot (or refuses to) “designate” a witness as the Rule requires, it

should be prevented from introducing evidence on the noticed topics at trial. See Martin Cty.

Coal Corp. v. Universal Underwriters Ins. Servs., No. 08-93-ART, 2011 U.S. Dist. LEXIS

22150, *15 (Rule 30(b)(6) prohibits “sandbagging” and a party that “has no knowledge

concerning an area of inquiry . . . cannot thereafter argue a contrary position” (citation omitted)).

                           ii. If this Court determines a lesser sanction is appropriate, cost-
                               shifting is the appropriate remedy.

         A&C proposes several alternatives, including a telephonic or videoconference deposition.

If A&C requires that extraordinary relief it should request it—not insist the Sureties stipulate to

the prejudice of having to depose a plaintiff in a document-intensive case over the phone. As

evidenced by its status report citing no case law, A&C hopes to avoid briefing this issue because

there is virtually no support for its position that a plaintiff—the Rule 30(b)(6) deponent for a

company—can avoid testifying in-person for its claim seeking $8,000,000. See United States v.



                                                  6
010-8694-9808/1/AMERICAS
    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 7 of 16 PageID #:1957



Rock Springs Vista Dev., 185 F.R.D. 603, 604 (D. Nev. 1999) (“plaintiff . . . fails to cite a single

case . . . wherein the plaintiff was permitted to have his deposition taken telephonically”). “As a

general rule, a plaintiff will be required to make himself . . . available for examination in the

district in which suit was brought. Since plaintiff has selected the forum he . . . will not be heard

to complain about having to appear there for a deposition.” Stubbs v. McDonald’s Corp., 2005

U.S. Dist. LEXIS 2345, *1 (D. Kan. Jan 26, 2005). A plaintiff takes the “volitional step of

initiating the lawsuit or claim [for which he] stands to gain a substantial monetary sum” and

should “submit himself to question by the defendant regarding the basis for the claim.” Id.; see

Clem v. Allied Van Lines Int’l Copr., 102 F.R.D. 938, 940 (S.D.N.Y. 1984) (“defendant is

entitled to depose the plaintiff face-to-face in order to adequately prepare for trial”).

         Practically too, a telephonic or videoconference deposition is appropriate only “for

relatively brief examinations that do not involve numerous documents[.]” Manual for Complex

Litigation (Fourth) § 11.425 (2004). A&C has produced more than 150,000 pages of documents

(over 18,000 documents) related to the dispute. Its current production ends at ACC-0161415, and

A&C’s production is not complete. Deposing A&C’s 30(b)(6) witness over Skype while trying

to manage and introduce voluminous exhibits will prejudice the Sureties, is inconsistent with

basic notions of due process, and is unacceptable. A videoconference deposition will not work.

         Further, the testimony expected from A&C’s 30(b)(6) witness is central to this dispute

and hotly contested. “Telephone depositions are not recommended for obtaining controversial

testimony. You cannot observe the impact of your questions or the witness’ nonverbal

responses.” Rock Springs Vista, 185 F.R.D at 604 (citation omitted). A telephonic or

videoconference deposition of A&C’s corporate representative will not work.

         A&C offers to make its Rule 30(b)(6) witness available in either Lebanon or Qatar—and




                                                   7
010-8694-9808/1/AMERICAS
    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 8 of 16 PageID #:1958



now at the last minute other foreign locations. The United States State Department identifies

Lebanon as subject to a Level 3 travel advisory; United States citizens should avoid Lebanon

because of “crime, terrorism, and armed conflict.”1 Compelling a deposition in Lebanon is not

reasonable or appropriate.

         A&C alternatively suggests that counsel travel to Qatar. Qatar is 7,000 miles from

Chicago, a flight takes over 13 hours, and a one-way ticket costs thousands of dollars. The

Sureties should not be required to undertake those extraordinary measures to gain a basic

understanding of A&C’s lawsuit.

         If this Court declines to award sanctions—and if an in-person deposition in Qatar is the

only option—A&C should pay the Sureties’ cost and fees to take that deposition, including the

significant additional expenses associated with holding that deposition in a foreign jurisdiction,

including:

                 All lodging (attorneys, party, support staff, court report) and conference room for
                  the deposition.

                 The significant attorneys’ fees incurred in traveling to-and-from Qatar.

                 The transportation costs—air fare (business class), ground transportation, and
                  meals associated with reaching the deposition in Qatar.

                 All other fees reasonably incurred to depose A&C’s 30(b)(6) witness in Qatar.

          This burden shifting is appropriate given the extraordinary relief A&C seeks. Fed. R.

Civ. P. 26(c)(1)(B) (“The court may, for good cause . . . protect a party from . . . undue burden or

expense” by allocating “expenses for the disclosure of discovery”). A&C brought this suit in this

Court, and it is unfair to force the Sureties to shoulder significant expense because A&C cannot

otherwise present its case.

1
 Travel.State.Gov, U.S. Dep’t of State, available at
https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/lebanon-travel-advisory.html (last accessed
Nov. 8, 2018).


                                                           8
010-8694-9808/1/AMERICAS
    Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 9 of 16 PageID #:1959



         The Sureties request an order excluding A&C’s Rule 30(b)(6) testimony or—if A&C’s

proposal to produce its witness in a foreign country is accepted—a cost-shifting award.

          II.     Defendants’ Motion to Compel Interrogatory Responses (Dkt. 79).

                       a. The Sureties seek a complete response to the Interrogatories addressing
                          the basics of A&C’s claim.

         In addition to failing to produce a single witness to support its claim, A&C also refuses to

provide complete answers to the Sureties’ Interrogatories. The Sureties’ Interrogatories 7-11 ask

A&C to identify the “labor, services, material, equity, and costs” that A&C claims to have

provided and seeks to recover for in this Miller Act lawsuit. (Dtk. 79-1, A&C’s Answers to

Defendants’ First Set of Interrogatories). A&C initially provided incomplete responses and

referred to Rule 33(d) without identifying the specific documents, as the rule requires. Fed. R.

Civ. P. 33(d). After months of conferral, A&C agreed to revise its responses; after several more

months of conferral, A&C supplemented its responses on October 29, 2018, after the Sureties

filed the pending Motion to Compel responses. (See Dkt. 79). That belated supplement did not

cure the defects in Plaintiff’s prior responses.

         In its recent incomplete supplemental responses, A&C only identifies documents from its

first production of some 8,000 pages of records produced back on April 27, 2018. A&C does not

identify any documents or costs from its second production (94% of the documents A&C

produced in this matter) are responsive to the Interrogatories. And the second production—over

150,000 pages of documents—includes change orders with costs and other correspondence that

appear to involve A&C’s costs. During a recent call to try and resolve this issue without the

Court’s involvement, A&C’s counsel categorically refused to correct its Interrogatory Responses

to identify documents from its second production. A&C repeats that representation in its status

report, claiming—without citing the Rule or any case law—that Rule 33(d) only requires A&C



                                                   9
010-8694-9808/1/AMERICAS
   Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 10 of 16 PageID #:1960



identify a small portion of the relevant documents.

         A&C is incorrect: “Each interrogatory must . . . be answered separately and fully in

writing under oath.” Fed. R. Civ. P. 33(b)(3). Rule 33(d), moreover, is only an acceptable

alternative if a party identifies “the records that must be reviewed.” A&C is not allowed to not

answer the interrogatories and then identify only some of the records. See Local 194, Retail,

Wholesale & Dep’t Store Union v. Standard Brands, Inc., No. 74 C 587, 1979 U.S. Dist. LEXIS

14518, *3 (N.D. Ill. Feb. 9, 1979) (compelling “precise information requested” where party

failed to identify all specific documents relied on an interrogatory response).

         Nor is there any basis for allowing A&C to only address some of the records. The case

law provides the exact opposite: a voluminous production requires greater specificity if a party

relies on Rule 33(d) instead of providing an answer. See Johnson v. HIX Wrecker Serv., Inc., 528

Fed. App. 636, 640 (7th Cir. 2013) (“The level of specificity required by Rule 33(d) necessarily

depends on a number of factors, including the amount of discovery[.]”).

         The Sureties seek an order compelling A&C to provide complete responses to

Interrogatories 7-11, as required by the Federal Rules of Civil Procedure.

         III.     Plaintiff’s Motion to Strike Affirmative Defenses (Dkt. 81).

         The Sureties will file a Response to Plaintiff’s “disfavored” and meritless Motion to

Strike. To place that filing in context: A&C filed it on the eve of the most recent status

conference while facing a number of discovery motions addressing A&C’s inadequate discovery,

including its continued failure to produce a Rule 30(b)(6) witness for a deposition noticed in

March. A&C’s Motion to Strike—which does not even include the answer it seeks to strike as an

exhibit—is a distraction from the substantive problems with A&C’s case. Compounding the

distraction, A&C uses a footnote to level a serious allegation: that the Sureties have “violated




                                                 10
010-8694-9808/1/AMERICAS
   Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 11 of 16 PageID #:1961



Rule 11.” As its obscured location buried in a footnote portends, that contention is meritless.

A&C’s suggestion is particularly ironic in a motion to strike, which the Seventh Circuit disfavors

because they are “often interposed to create delay.” Van Schouwen v. Connaught Corp., 782 F.

Supp. 1240, 1245 (N.D. Ill. 1991); Fed. R. Civ. P. 11(b)(1)(2) (a signature on a pleading is a

representation that the filing is not made “for any improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation”).

         In any event, this Court’s judicial resources are best spent resolving the serious

deficiencies with A&C’s discovery and moving this case towards a resolution

         IV.       Defendants’ Motion to Require Plaintiff to Comply with Rule 34 and Fix Its
                   Production (Dkt. 84).

         A&C’s representations about its production are incorrect. The documents are not

produced as kept in the ordinary course of business, are not properly indexed, and do not comply

with the Rule. Even a cursory review of A&C’s documents demonstrates:

                  A&C has produced emails to-and-from A&C as PDFs. Emails to and from A&C
                   are not in the ordinary course of business kept as PDFs.

                  Except for 11 emails produced after conferral, A&C has still not produced a
                   significant number of emails as emails. Instead, A&C represents that the Sureties
                   should identify PDF emails and then A&C will fix them. That is not what the
                   Rules require.

                  The index does not identify the documents with the correct RFP.

                  As a result, the Sureties cannot properly evaluate the production to ensure it is
                   complete.

         A&C bears the burden of proving—not simply asserting in conclusory fashion—that its

production complies with the Rules. This includes producing email correspondence as email

correspondence; it also includes A&C producing documents with the available metadata and not

as a haystack. (Dkt. 84).




                                                  11
010-8694-9808/1/AMERICAS
   Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 12 of 16 PageID #:1962



         Through this Motion, the Sureties previously sought an index identifying which

documents A&C produced are responsive to which of the Sureties’ requests. But A&C—after

refusing to provide that index and requiring the Sureties to move to compel—provided one in its

response to the Sureties’ Motion. (See Dkt. 86). However, that belated index did not cure the

deficiency.

         The documents have still not been produced as kept in the ordinary course of business

nor are they indexed to respond to the categories of requests. That the documents are not

produced as kept in the ordinary course is explained more fully in the Sureties’ Motion, but also

easily confirmed by the fact that A&C has produced emails as scanned PDFs. Emails to-and-

from A&C are not kept in the ordinary course of business as PDFs, and A&C’s

representations along those lines are incorrect. A&C represented that it did not possess the

scanned copies of PDF emails in email format. Then, after further back and forth, A&C

conceded that some emails were produced as PDFs, but invited the Sureties to “identify” the

emails produced as PDFs so that A&C might reproduce them in the proper format. Exhibit 5,

Nov. 12, Email From Nora Becerra to B. Owen (“However, we are willing to conduct a targeted

search for any emails you identify that were produced as .pdfs which you believe to be accessible

to our client in native format (in addition to the few you cite in your email).”

         A&C’s suggestion that the burden shift to the Sureties to “identify” documents in A&C’s

possession is nonsense. A&C bears the burden of making a proper production and the burden to

demonstrate through evidence (not repeatedly state in conclusory fashion) that the documents

have been produced with the appropriate metadata and as kept in the ordinary course. The

documents contradict A&C’s representations; they reflect that A&C is the recipient for the

emails at A&C email addresses with the domain A&C still lists on its website




                                                 12
010-8694-9808/1/AMERICAS
     Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 13 of 16 PageID #:1963



(@andcqatar.com2):




           (Exhibit 6, ACC-008510)




            (Exhibit 7, ACC-008553)

           It is not the Sureties job to double-check A&C’s work and identify every email in A&C’s

possession. Fed. R. Civ. P. 26(b). Further, a search of the PDFs suggest that there are potentially

one-thousand emails as PDFs among A&C’s production. Emails kept in the ordinary course as

emails, even if they may also be kept as PDFs. The Sureties request an order requiring A&C to

fix its production. See Alford v. Aaron Rents, Inc., No. 3:08-cv-683 MJR-DGW, 2010 U.S. Dist.

LEXIS 67790, *70 (S.D. Ill. May 17, 2010) (a party’s failure to properly produce documents

may mask “a hope to obscure” damaging documents (citation omitted)).

           Along those lines, A&C’s alleged indexing does not match with the actual document

production. A&C identifies almost every document in the second production as responsive to

either “communication with AMEC” or a change order. Yet many of the documents do not

appear to be either. See Exhibit 8, ACC-009003 (NAFFCO instruction manual for fire


2
    Available at http://www.aandcqatar.com/en/contactus/.


                                                            13
010-8694-9808/1/AMERICAS
   Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 14 of 16 PageID #:1964



suppression work). Yet again, A&C suggests that the Sureties should identify additional flaws

with A&C’s discovery and then A&C will perhaps fix its index. That approach defeats the entire

purpose of the discovery rules, which place the obligation of complying with the production

requirements on A&C. It is not the Sureties job to ensure A&C’s production is accurate. And,

more importantly, the Sureties cannot reasonably navigate or manage the documents because of

the way that A&C produced them.

Agreement concerning discovery into Fire Suppression Agreement portion of A&C’s claim.

         On September 11, 2018, this Court stayed the “Fire Suppression Agreement” portion of

this case. Sept. 11, 2018, Order re: Motion to Stay Proceedings, at 3 (Dkt. 76). To save the

parties’ resources and reduce duplication of discovery should the stay ever be lifted, A&C

requested and the Sureties have agreed that fact discovery into the “Fire Suppression

Agreement” portion of the case can move forward. Consistent with that agreement, A&C has

agreed to produce in this matter all documents produced by the parties in A&C’s International

Chamber of Commerce Arbitration against nonparty Black Cat Construction and Engineering

Company.

Dated: November 14, 2018.

                                            Defendants Zurich American Insurance Co. and The
                                            Insurance Company of the State of Pennsylvania

                                            s/        Brent Owen
                                                      One of Their Attorneys

                                            SQUIRE PATTON BOGGS (US) LLP
                                            Brent R. Owen
                                            1801 California Street, Suite 4900
                                            Denver, CO 80202
                                            (303) 303-894-1776 (Telephone)
                                            (303) 303-894-9239 (Facsimile)
                                            Brent.owen@squirepb.com




                                                 14
010-8694-9808/1/AMERICAS
   Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 15 of 16 PageID #:1965



                                      SQUIRE PATTON BOGGS (US) LLP
                                      Daniel Pasternak
                                      1 E. Washington St., Suite 2700
                                      Phoenix, AZ 85004
                                      (602) 528-4000 (Telephone)
                                      (602) 253-8159 (Facsimile)
                                      Daniel.pasternak@squirepb.com

                                      HOLLAND & KNIGHT, LLP
                                      Robert E. Tonn
                                      Colin P. Smith
                                      William Farley
                                      131 S. Dearborn Street, 30th Floor
                                      Chicago, IL 60603
                                      (312) 263-3600 (Telephone)
                                      (312) 578-6666 (Facsimile)
                                      robert.tonn@hklaw.com
                                      colin.smith@hklaw.com
                                      william.farley@hklaw.com




                                        15
010-8694-9808/1/AMERICAS
   Case: 1:17-cv-04307 Document #: 89 Filed: 11/14/18 Page 16 of 16 PageID #:1966



                                CERTIFICATE OF SERVICE


         Under penalties as provided by law, the undersigned, an attorney, hereby certifies and

states that he caused a true and an accurate copy of the foregoing DEFENDANT’S STATUS

REPORT to be served this 14th day of November 2018 upon the counsel listed below by

delivery via the United States district court for the Northern District of Illinois’ CM/ECF

electronic filing system.


  Abram Moore
  Nicole Mueller
  K&L GATES LLP
  70 West Madison, Suite 3100
  Chicago, IL 60602

                                            s/     Brent Owen




010-8694-9808/1/AMERICAS
